Citation Nr: 0948733	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether a request for a waiver of recovery of a loan guaranty 
indebtedness was timely filed.  

(The issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD), a left knee disability, 
and a left shoulder disability, are the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to 
November 1973, and from September 1980 to August 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Debt Management Center in Fort 
Snelling, Minnesota.  In that decision, the Committee denied 
the appellant's request for a waiver of recovery of a loan 
guaranty indebtedness in the amount of $25,354.90, plus 
interest, on the basis that his request was not timely filed.  
It appears that the appellant's claims folder is now in the 
jurisdiction of the RO in San Diego, California.  

The issues of entitlement to service connection for PTSD, a 
left shoulder disability and a left knee disability are the 
subject of a separate decision.  See BVA Directive 8430, 
Board of Veterans' Appeals, Decision Preparation and 
Processing, 14(c)(10)(a)(1) (providing that because they 
differ from other issues so greatly, separate decisions shall 
be issued in loan guaranty cases in order to produce more 
understandable decision documents).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record currently before the Board is incomplete.

As best the Board can discern from the limited information in 
the claims folder, the appellant defaulted on a home mortgage 
secured through VA's loan guaranty program and foreclosure 
proceedings were initiated.  It is unclear whether a 
foreclosure sale occurred in August 1992, or whether the 
proceedings were terminated by a deed in lieu of foreclosure 
at that time.  See e.g. December 1992 VA Form 26-1833 versus 
April 2003 Statement of the Case.  Regardless, VA evidently 
sustained a loss at that time resulting in the debt at issue 
here.  

The record currently on appeal shows that in May 2002, the 
appellant submitted a request for a waiver of his loan 
guaranty indebtedness to the RO in San Diego, California.  
For reasons which are unclear, the San Diego RO forwarded the 
appellant's waiver request to the RO in Houston, Texas.  See 
August 9, 2002, letter to the appellant.  

Later that month, the Committee on Waivers and Compromises at 
VA's Debt Management Center in Fort Snelling, Minnesota, 
issued a decision denying the appellant's request for a 
waiver on the basis that his request was not timely filed.  
In its decision, the Committee noted that the original amount 
of the appellant's debt was $25,354.90, plus additional 
accrued interest.  The Committee also noted that 
"[a]ccording to the DMC CAROLS letter screen, the debtor was 
notified of his/her waiver rights by letter dated 01 12 
1993."

The appellant apparently disagreed with the determination and 
in April 2003, the Houston RO issued a Statement of the Case 
addressing the issue of entitlement to waiver of recovery of 
a loan guaranty indebtedness in the amount of $25,354.90, 
plus interest.  According to the Statement of the Case, the 
Debt Management Center sent a "waiver rights letter" to the 
appellant on February 13, 1993, and he signed a certified 
mail return receipt on February 17, 1993.  These documents, 
however, are not currently in the record before the Board.  

In connection with his appeal, the appellant has contended 
that he was never officially notified by VA of his loan 
guaranty debt.  Alternatively, he contends that even if he 
was duly notified, he would not have been able to submit a 
timely waiver request, as he was homeless and self medicating 
his PTSD symptoms at that time.  

Given the appellant's contentions, a complete record is 
necessary prior to further appellate consideration.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain, and associate 
with the claims file, copies of all 
available records related to the matter 
on appeal held by the VA Debt Management 
Center (DMC) or other appropriate 
repository of records, to include the 
Houston RO.  These records should include 
a copy of the February 1993 letter 
reportedly sent to the appellant 
notifying him of the amount of his debt 
and his right to request a waiver.  

If a copy of this letter cannot be 
obtained, the RO should obtain (1) 
verification in the form of a signed, 
written certification from the DMC 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver, and when and where it 
was sent and whether it was returned as 
undeliverable; and (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
reflects the date of dispatch of the 
DMC's initial notice to the appellant 
with a statement that explains the 
details of the screen and a copy of the 
type of form letter sent to the 
appellant.  See OF BULLETIN 99.GC1.04 
(May 14, 1999).

2.  After the above records are obtained, 
the RO should review the record to ensure 
that all available, relevant records have 
been compiled, including the appellant's 
loan guaranty folder if necessary.  If 
any additional records are received, the 
RO should reconsider the appellant's 
claim, considering all the evidence of 
record.  If the claim remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and the appropriate 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


